DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 07/06/2020. Claims 12-31 are pending in this application. Claims 1-11 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19, 23-27 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetton et al. (2010/0132927) in view of Horiuchi et al. (2004/0159121).
Regarding claims 12 and 25, Benetton discloses a flooded-type evaporator (see figures 1-2), comprising: 
a shell (20) including a volume therein, the shell extending in a longitudinal direction from a first end (left end side) to a second end (right end side; see figure 1); 
an inlet (12) disposed at a bottom of the shell (20; see figure 1); 

a plurality of tubes (3) extending through the first tube sheet (4) and the second tube sheet (5; see figure 1); and 
at least one suction duct (22) extending in the longitudinal direction, the at least one suction duct (20) includes a flow path therein and an area schedule (32) in fluid communication with the volume of the shell (20; see figure 1), 
wherein the flow path of the at least one suction duct (22) is in fluid communication with the shell (20), so as to provide at least one outlet (33) on the shell (30) for the at least one suction duct (22; see figure 1), 
wherein the shell (20) receives refrigerant from the inlet (12) at the bottom of the shell (20), wherein evaporated refrigerant flows upwards within the shell (20), enters the at least one suction duct (22) from the area schedule (32), and exits the shell (20) from the at least one outlet (33) on the shell (20) for the at least one suction duct (22; see figure 1), 
wherein the area schedule includes openings (32), 
wherein the at least one outlet (33) is disposed at a side of the shell (20; see figure 1).
However, Benetton fails to disclose the openings decrease in size toward the at least one outlet.
Horiuchi teaches an evaporator comprising openings (41a) decrease in size toward a center (11a; see figure 3). 

Regarding claim 13, Benetton discloses the at least one suction duct (33) is configured to service at least one compressor (paragraph [0060]).
Regarding claims 14 and 26, Benetton discloses the area schedule (32) is disposed at a bottom of the at least one suction duct (22; see figure 1).
Though Benetton fails to disclose the claimed location for the area schedule however, it would have been obvious to one having ordinary skill in the art to try to modify the location of the area schedule from the bottom to the top of the at least one suction duct in order to obtain the predictable result which to vent out the vapor fluid to the outlet (33; see MPEP 2143 section E).
Regarding claims 15 and 27, Benetton discloses the area schedule (32) is disposed at an angle on the at least one suction duct (22) relative to a vertical direction (see figure 1).
Regarding claim 16, Benetton discloses the openings (32) are metered and/or have a density and/or have a geometry (rectangle shape) to control vapor flow inside the shell and avoid dead spots of flow (the dead spots of flow due to surface of the shell) in the shell (20; see figure 1).
Regarding claim 17, Benetton discloses the at least one suction duct (22) is sized dependent upon a compressor with which the at least one suction duct is paired (paragraph [0060]).

Regarding claims 19 and 30, Benetton fails to disclose the at least one suction duct extends a distance less than from the first end to the second end.
Benetton teaches another embodiment (figure 3) of the evaporator which comprises the at least one suction duct (47) extends a distance less than from the first end to the second end (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the flooded-type evaporator of Benetton to try to modify the extended distance of the at least one suction duct as taught by Benetton in the embodiment as shown in figure 3 in order to obtain the predictable result (see MPEP 2143 section E).
Regarding claim 23, Benetton discloses a refrigeration system comprising the flooded-type evaporator of claim 12 (paragraph [0051]).
Regarding claim 24, Benetton discloses the refrigeration system further comprising at least one compressor (paragraph [0051]).

Claims 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetton in view of Horiuchi as applied to claim 12 above and further in view of Franco (CA2820848A1).
Regarding claim 20, Benetton fails to disclose the at least one suction duct includes a first suction duct (22; see figure 1).

Franco teaches an evaporator comprising the at least one suction duct includes a first suction duct (17) and a second suction duct (18; see figure 1B).
 It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the flooded-type evaporator of Benetton to incorporate a second suction duct as taught by Franco in order to increase fluid flow capacity.

Claims 21 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetton in view of Horiuchi as applied to claims 12 and 25 above and further in view of Hartfield et al. (2014/0223936) hereinafter Hartfield936.
Regarding claims 21 and 31, Benetton fails to disclose the flooded-type evaporator further comprising a distributor disposed above the inlet and between the inlet and the plurality of tubes.
Hartfield936 teaches an evaporator comprising a distributor (170) disposed above the inlet (the upward fluid flow implies the existence of an inlet at the bottom of the shell; see figure 1) and between the inlet and the plurality of tubes (16; see figures 1 and 20).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the flooded-type evaporator of Benetton to incorporate a distributor as taught by Hartfield936 in order to uniformly distribute the incoming fluid to the bundle thus to enhance the heat transfer in the shell.

Claims 22 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetton in view of Horiuchi as applied to claims 12 and 25 above and further in view of Hartfield et al. (5,561,987) hereinafter Hartfield987.
Regarding claims 22 and 28, Benetton fails to disclose the flooded-type evaporator further comprising: a lubricant recovery port disposed at the bottom of the shell.
Hartfield987 teaches an evaporator comprising: a lubricant recovery port (39) disposed at the bottom of a shell (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the claimed invention to have modified the flooded-type evaporator of Benetton to incorporate a lubricant recovery port as taught by Hartfield987 in order to recycle the lubricant oil of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763